In an action to recover damages for personal injuries, the defendant New York City Housing Authority appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated March 20, 1991, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, without costs or disbursements.
Since the Public Housing Law requires that 30 days must elapse after service of a notice of claim before an action may be commenced (see, Public Housing Law § 157 [1]), the Statute of Limitations is tolled during that 30-day period (see, CPLR 204 [a]; Serravillo v New York City Tr. Auth., 51 AD2d 1027, affd 42 NY2d 918). Accordingly, the plaintiff’s action was timely commenced. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.